NO. 12-09-00404-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS
JIMMY BROWN HUMPHRIES,         '                             APPEAL FROM THE 294TH
INDIVIDUALLY AND AS EXECUTOR
OF THE ESTATE OF MAMIE RUTH
HUMPHRIES HENDERSON, DECEASED,
APPELLANT                      '                             JUDICIAL DISTRICT COURT OF


V.
MARVIN WAYNE HUMPHRIES
AND TOMMY M. HUMPHRIES,                          '           VAN ZANDT COUNTY, TEXAS
APPELLEES

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant Jimmy Brown Humphries, individually and as executor of the estate of Mamie
Ruth Humphries Henderson, deceased, attempts to appeal an order granting summary judgment
in favor of Appellees Marvin Wayne Humphries and Tommy M. Humphries. The order does not
dispose of all parties and issues in the case and therefore is not a final judgment. See Sultan v.
Mathew, 178 S.W.3d 747, 751 n.6 (Tex. 2005).            Although Appellant filed a motion for
severance, the district clerk’s record does not contain an order granting the motion.
       The general rule is that an appeal may be taken only from a final judgment. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Accordingly, on June 7, 2010, this court
notified Appellant that the district clerk’s record received in this appeal does not show the
jurisdiction of this court in that the record does not contain a final judgment or other appealable
order. Appellant was further informed that the appeal would be dismissed unless the district
clerk’s record was amended on or before July 7, 2010 to show the jurisdiction of this court.
       In response to our June 7, 2010 notice, we received a supplemental clerk’s record
containing an agreed order of severance signed by the trial court on May 29, 2010. However, the
supplemental clerk’s record also includes an order signed on June 11, 2010 reconsidering and
withdrawing the order of severance. Therefore, the order Appellant attempts to appeal is still
interlocutory. An interlocutory appeal is permitted only if authorized by statute. Cherokee
                                                 1
Water Co. v. Ross, 698 S.W.2d 363, 365 (Tex. 1985).              No such statute applies here.
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered July 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2